


GLOBAL GUARANTY AGREEMENT
 
This GLOBAL GUARANTY AGREEMENT dated as of June __, 2010 (the “Guaranty”), is
given by each of the individuals and entities listed on Schedule 1 attached
hereto following (jointly, severally, and collectively, the “Guarantors”) in
favor of YA CORN OIL SYSTEMS, LLC (together with its successors and assigns, the
“Secured Party”).  Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Security Agreement
(as defined below).
WHEREAS:
 
A. GreenShift Corporation (“GreenShift”) and the Secured Party have entered into
a certain Management Agreement of even date herewith (the “Management
Agreement”) pursuant to which GreenShift has agreed to perform management
services in connection with certain corn oil extraction systems owned by the
Secured Party in consideration for a monthly fee and, subject to the terms and
conditions of the Management Agreement, the Secured Party making certain
payments to YA Global Investments, L.P. (“YA Global”) for application in
reduction of GreenShift’s and the Guarantors’ obligations and liabilities to YA
Global.
 
B. Upon the mutual agreement of GS CleanTech Corporation (“CleanTech”) and the
Secured Party, CleanTech may from time to time sell, pursuant to Sale and
Assignment Agreements substantially in the form attached hereto as Exhibit A
(the “Royalty Sale Agreement”) rights to receive royalties from licenses of
certain patent rights granted by CleanTech to third parties (the
“Royalties”).  Pursuant to the terms of each Royalty Sale Agreement,  Secured
Party has a limited right to put the applicable Royalties back to the Assignor.
 
C. Each of the Guarantors has executed and delivered a Global Security
Agreement, dated as of the date hereof (as may be amended and supplemented from
time to time, the “Security Agreement”), pursuant to which the Guarantors
pledged and granted to the Secured Party a security interest in and to all of
the Guarantors’ assets and personal property;
 
D. The Guarantors will directly benefit from the Management Agreement, any sale
of Royalties and from the financial accommodations made by the Secured Party to
GreenShift pursuant to the Management Agreement and the various agreements and
transactions referenced therein, and each Guarantor acknowledges that without
this Guaranty, the Secured Party would not be willing to enter into the
Management Agreement or make such accommodations.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, each Guarantor hereby agrees as
follows:
 
SECTION 1                      Guaranty.
 
1.1 Guaranty.
 
(a) Each Guarantor, as direct obligor and not merely as surety, hereby
unconditionally, absolutely, and irrevocably guarantees to the Secured Party the
full payment and prompt performance of all of the Obligations.  Without limiting
the foregoing, the Guarantors hereby agree that upon any Event of Default, the
Guarantors shall immediately pay or perform any Obligations without notice,
demand or formality of any kind.
 
(b) The term “Obligations” shall mean and include any and all debts,
liabilities, obligations, covenants and duties owing by any Guarantor to the
Secured Party, now existing or hereafter arising of every nature, type, and
description, whether liquidated, unliquidated, primary, secondary, secured,
unsecured, direct, indirect, absolute, or contingent, and whether or not
evidenced by a note, guaranty or other instrument, and any amendments,
extensions, renewals or increases thereof, including, without limitation, all
those under (i) the Security Agreement; (ii) the Management Agreement; (iii) any
agreement or document related to the Security Agreement and/or the Management
Agreement; or (iv) any other or related documents, and including any interest
accruing thereon after insolvency, reorganization or like proceeding relating to
the Guarantors, whether or not a claim for post-petition interest is allowed in
such proceeding, and all costs and expenses of the Secured Party incurred in the
enforcement, collection or otherwise in connection with any of the foregoing,
including, but not limited to, reasonable attorneys’ fees and expenses and all
obligations of the Guarantors to the Secured Party to perform acts or refrain
from taking any action.
 
1.2 Continuing Guaranty.
 
(a) The Obligations under this Guaranty are continuing, absolute, unconditional
and irrevocable irrespective of the validity, regularity, enforceability or
value of any of the Obligations and notwithstanding any claim, defense or right
of set-off which the Guarantors may have against the Secured Party, including
any such claim, defense or right based on any present or future applicable law
and irrespective of any other circumstances which might otherwise constitute a
legal or equitable release, defense or discharge of a surety or a
guarantor.  Without limiting the generality of the foregoing, the Obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:
 
(i) any rescission, waiver, amendment or modification of any terms or provisions
of the Obligations or the documents evidencing the same.
 
(ii) any fraudulent, illegal, or improper act by any Guarantor or any failure,
omission or delay on the part of any Guarantor to conform or comply with any
term of the Obligations or of this Guaranty;
 
(iii) any failure of the Secured Party to assert a claim or demand or to enforce
or exercise any right or remedy against any Guarantor or any other guarantor for
any reason;
 
(iv) any release or discharge by operation of law or otherwise of any Guarantor
from any Obligation or the documents evidencing the same;
 
(v) any change in the existence, structure or ownership of any Guarantor or the
legal incapacity of any Guarantor;
 
(vi) any insolvency, bankruptcy, reorganization, arrangement, readjustment,
composition, liquidation or other similar proceeding affecting any Guarantor or
its/his assets or any resulting disallowance, release or discharge of all or any
portion of the Obligations;
 
(vii) the failure by any Guarantor or any other person to sign this Guaranty;
and
 
(viii) any other occurrence, circumstance, happening or event, whether similar
or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against any Guarantor.
 
(b) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time payment or performance of the Obligations, or any part
thereof, to the Secured Party is rescinded or must otherwise be returned by the
Secured Party, whether in connection with the insolvency, bankruptcy or
reorganization of any Guarantor, or otherwise, all as though such payment to the
Secured Party has not been made.
 
1.3 Guaranty of Payment and Not of Collection; Subordination.
 
(a) The liability of each Guarantor shall be continuing, direct and immediate
and not conditional or contingent upon either the pursuit of any remedies
against GreenShift or any other Guarantor, or any other person or foreclosure of
any security interests or liens available to the Secured Party, its successors,
endorsees or assigns.  The Secured Party may accept any payment(s), plan for
adjustment of debts, plan of reorganization or liquidation, or plan of
composition or extension proposed by, or on behalf of, GreenShift or any
Guarantor without in any way affecting or discharging the liability of any
Guarantor. If the Obligations are partially paid, each Guarantor shall remain
liable for any balance of such Obligations.  Without limiting any other
provision of, impairing or affecting this Guaranty, the Secured Party may, at
any time and from time to time, take or refrain from taking, all or any actions
whatsoever, including the following actions: (a) retain or obtain a Lien (as
defined in the Security Agreement) in any property to secure any of the
Obligations; (b) amend, extend, renew, adjust, waive or release any Obligations
or the terms thereof, (c) release or fail to perfect its interest in all or any
property securing any of the Obligations or permit any substitution or exchange
for any such property.
 
(b) With respect to any sum paid or payable by a Guarantor hereunder or in
connection herewith or otherwise, all rights of such Guarantor against any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment or
performance in full of all the Obligations.  In addition, any indebtedness of
any Guarantor now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the prior payment or performance in full of the Obligations
and no Guarantor shall demand, sue for, or otherwise attempt to collect any such
indebtedness, or prove any claim in competition with the Secured Party in
respect of any payment hereunder in bankruptcy or insolvency proceedings of any
nature.  If any amount shall erroneously be paid to any Guarantor on account of
(i) such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness of any Guarantor as borrower of a Guarantor, such
amount shall be held in trust for the benefit of the Secured Party and shall
forthwith be paid to the Secured Party to be credited against the payment of the
Obligations.
 
1.4 Discharge. Each Guarantor covenants and agrees that this Guaranty will not
be discharged, except by complete performance of the Obligations.
 
1.5 Interest.   Guarantors will pay on demand interest on all amounts due to the
Secured Party under this Guaranty, or arising under any documents, instruments,
or agreements relating to any collateral securing this Guaranty, from the time
the Secured Party first demands payment of this Guaranty at a rate equal to the
highest rate applicable to any of the Obligations after the earlier of (i)
demand, or (ii) maturity, or (iii) the occurrence of any event of default under
any instrument, document or agreement evidencing the Obligations (but in no
event higher than the highest rate of interest which under the circumstances may
be charged under applicable law).
 
1.6 Costs and Expenses. Without limiting any obligation of any Guarantor
hereunder, each Guarantor agrees, jointly and severally, to pay all reasonable
fees and costs (including, without limitation, reasonable attorneys’ fees and
expenses, whether or not involving litigation and/or appellate or bankruptcy
proceedings) incurred by Secured Party in (i) collecting or securing or
attempting to collect or secure this Guaranty; and (ii) defending or prosecuting
any actions or proceedings arising out of or relating to the Secured Party’s
transactions with the Guarantors.
 
1.7 Indemnification.     For said good and valuable consideration, the
Guarantors also shall, except with respect to the Secured Party’s gross
negligence, willful misconduct or fraud, indemnify, defend, and hold the Secured
Party, or any agent, employee, officer, attorney, or representative of the
Secured Party, harmless of and from any claim brought or threatened against the
Secured Party or any such person so indemnified by: any Guarantor, any other
obligor or endorser of the Obligations or any other person (as well as from
attorneys’ fees and expenses in connection therewith) on account of the Secured
Party’s relationship with the Guarantors, or any other obligor or endorser of
the Obligations (each of which may be defended, compromised, settled, or pursued
by the Secured Party with counsel of the Secured Party’s selection, but at the
expense of the undersigned).
 
SECTION 2                      Additional Guarantors.
 
Each subsidiary of the Guarantors that is formed or acquired after the execution
of this Guaranty is required to execute the Guaranty.  Such subsidiary shall
become a Guarantor hereunder with the same force and effect as if originally
named as a Guarantor herein. The execution and delivery of any instrument adding
an additional Guarantor as a party to this Guaranty shall not require the
consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guaranty.
 
SECTION 3                      Representations and Warranties.
Each Guarantor hereby represents and warrants to the Secured Party as follows:
 
(a) each corporate Guarantor has full power, right and authority to enter into
and perform its obligations under this Guaranty, and this Guaranty has been duly
executed and delivered by each Guarantor and constitutes the valid and binding
obligation of each Guarantor and is enforceable against each Guarantor in
accordance with its terms.
 
(b) No permits, approvals or consents of or notifications to (i) any
governmental entities, or (ii) any other persons or entities are necessary in
connection with the execution, delivery and performance by any Guarantor of this
Guaranty and the consummation by each Guarantor of the transactions contemplated
hereby.
(c) Neither the execution and delivery of this Guaranty by any Guarantor nor the
performance by them of the transactions contemplated hereby will:
(i) violate or conflict with or result in a breach of any provision of any law,
statute, rule, regulation, order, permit, judgment, ruling, injunction, decree
or other decision of any court or other tribunal or any governmental entity or
agency binding on a Guarantor or his properties, or conflict with or cause an
event of default under any contract or agreement of a Guarantor; or
(ii) require any authorization, consent, approval, exemption or other action by
or notice to any court, administrative or governmental body, person, entity or
any other third party.
 
(d) The Guarantors have no pending or threatened litigation, arbitration,
actions or proceedings which if adversely decided could reasonably be expected
to result in a material adverse effect, individually or in the aggregate, except
as set forth on the attached Schedule 2.
 
SECTION 4.                                Event of Default.
 
(a) For purposes of this Guaranty, an “Event of Default” shall be deemed to have
occurred upon the occurrence of one or more of the following after the date
hereof: (i) a default or Event of Default under the Security Agreement, or (ii)
the occurrence of a default under the Management Agreement.
 
(b) Upon the occurrence of an Event of Default, at the option of the Secured
Party, all of the obligations of each Guarantor hereunder shall be immediately
due and payable without any action on the part of the Secured Party, and the
Secured Party shall be entitled to seek and institute any and all remedies
available to it.
 
SECTION 5                      Remedies, Other Obligations, Breaches and
Injunctive Relief.
 
(a) No remedy conferred under this Guaranty upon the Secured Party is intended
to be exclusive of any other remedy available to the Secured Party, pursuant to
the terms of this Guaranty or otherwise, at law or in equity (including a decree
of specific performance and/or other injunctive relief).  No single or partial
exercise by the Secured Party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.
 
(b) The failure of the Secured Party to exercise any right or remedy under this
Guaranty or otherwise, or delay in exercising such right or remedy, shall not
operate as a waiver thereof.
 
(c) Every right and remedy of the Guarantors under any document executed in
connection with this transaction, including but not limited to this Guaranty, or
under applicable law may be exercised from time to time and as often as may be
deemed expedient by the Secured Party.
 
(d) The Guarantors acknowledge that a breach by a Guarantor of its/his
obligations hereunder will cause irreparable harm to the Secured Party and that
the remedy at law for any such breach may be inadequate. The Guarantors
therefore agree that, in the event of any such breach or threatened breach by
the Guarantors, the Secured Party shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, and specific
performance without the necessity of showing economic loss and without any bond
or other security being required.  Nothing herein shall limit Secured Party’s
right to pursue actual damages for any failure by a Guarantor to comply with the
terms of this Guaranty.
 
SECTION 6                      Maximum Liability.
 
Notwithstanding any provision herein contained to the contrary, each Guarantor’s
liability under this Guaranty shall be limited to an amount not to exceed as of
any date of determination the amount which could be claimed by any Secured Party
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of the Bankruptcy Code (11 U.S.C. §§ 101 et seq.) or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law (the “Avoidance Provisions”)
after taking into account, among other things, such Guarantor’s right of
contribution and indemnification from each other Guarantor, if any.  To the end
set forth above, but only to the extent that the Obligations of a Guarantor
hereunder (the “Guaranty Obligations”) would otherwise be subject to avoidance
under the Avoidance Provisions, if such Guarantor is not deemed to have received
valuable consideration, fair value, fair consideration or reasonably equivalent
value for the Guaranty Obligations, or if the Guaranty Obligations would render
such Guarantor insolvent, or leave such Guarantor with an unreasonably small
capital to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranty
Obligations is deemed to have been incurred for the purposes of the Avoidance
Provisions, the maximum Guaranty Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, after giving effect
thereto, would not cause the Guaranty Obligations as so reduced, to be subject
to avoidance under the Avoidance Provisions.
 
SECTION 7                      Miscellaneous.
 
7.1           Notices, Consents, etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
 
If to any
Guarantor:                                                             c/o
GreenShift Corporation
One Penn Plaza, Suite 1612
New York, NY 10119
Attention:  Kevin Kreisler
Telephone:                   (212) 994-5374
Facsimile:                      (646) 572-6336
 
With Copies
to:                                                                    Glenn
Schoenfeld, Esquire
405 Park Avenue, Suite 502
New York, New York 10022
Telephone:                   (212) 754-7000
Facsimile:                      (212) 758-0143


If to Secured
Party:                                                             YA Corn Oil
Systems, LLC
c/o Yorkville Advisors, LLC
101 Hudson Street-Suite 3700
Jersey City, New Jersey 07302
Attention: Troy Rillo
Telephone:                   (201) 985-8300
Facsimile:                      (201) 985-1964
 
With Copies
to:                                                                   Douglas K.
Clarke, Esquire
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Telephone:                   (617) 880-3485
Facsimile:                      (617) 692-3485


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
7.2           Waiver of Presentment. To the fullest extent permitted by law and
except as otherwise provided herein, the Guarantors waive demand, presentment,
protest, notice of dishonor, suit against or joinder of any other person, and
all other requirements necessary to charge or hold each Guarantor liable with
respect to this Guaranty.
 
7.3           Severability. If any provision of this Guaranty is, for any
reason, invalid or unenforceable, the remaining provisions of this Guaranty will
nevertheless be valid and enforceable and will remain in full force and
effect.  Any provision of this Guaranty that is held invalid or unenforceable by
a court of competent jurisdiction will be deemed modified to the extent
necessary to make it valid and enforceable and as so modified will remain in
full force and effect.
 
7.4           Amendment and Waiver. This Guaranty may be amended, or any
provision of this Guaranty may be waived, provided that any such amendment or
waiver will be binding on a party hereto only if such amendment or waiver is set
forth in a writing executed by the parties hereto. The waiver by any such party
hereto of a breach of any provision of this Guaranty shall not operate or be
construed as a waiver of any other breach.
7.5           Headings. The subject headings of Articles and Sections of this
Guaranty are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.
 
7.6           Assignment. This Guaranty will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, but will not be assignable or delegable by the Guarantors. Except as
otherwise provided herein, this Guaranty shall bind and inure to the benefit of
and be enforceable by the parties and their permitted successors and
assigns.  The Guarantors acknowledge and agree that the Secured Party has the
right to assign and transfer this Guaranty, including without limitation, to YA
Global Investments, L.P.
 
7.7           Further Assurances. Each party will execute all documents and take
such other actions as the other parties may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Guaranty.
 
7.8           Third Parties. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or entity, other than
the stated beneficiaries of this Guaranty and their respective permitted
successors and assigns, any rights or remedies under or by reason of this
Guaranty.
 
7.9           Liability of Guarantors.  Notwithstanding any provision herein,
the Guarantors, and each of them, are and shall be jointly and severally liable
for any and all Obligations (whether any such Obligation is specified as an
obligation of the Guarantors or of any of them).
 
7.10           No Strict Construction. The language used in this Guaranty will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party hereto.
 
7.11           Governing Law; Jurisdiction. This Guaranty shall be governed by
and interpreted in accordance with the laws of the State of New Jersey without
regard to the principles of conflict of laws. The parties further agree that any
action between them shall be heard in Hudson County, New Jersey, and expressly
consent to the jurisdiction and venue of the Superior Court of New Jersey,
sitting in Hudson County and the United States District Court for the District
of New Jersey sitting in Newark, New Jersey for the adjudication of any civil
action asserted pursuant to this Paragraph, provided, however, that nothing
herein shall prevent the Secured Party from enforcing its rights and remedies
(including, without limitation, by filing a civil action) with respect to the
Collateral and/or the Guarantors in any other jurisdiction in which the
Collateral and/or the Guarantors may be located.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Guaranty and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.
 
7.12           Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THE SECURED
PARTY TO MAKE FINANCIAL ACCOMMODATIONS TO GS COES OR ANY GUARANTOR, EACH
GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO
THIS GUARANTY AND/OR ANY AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS
TRANSACTION.
 
7.13           Counterparts; Facsimile Signatures.  This Guaranty may be
executed and delivered by exchange of facsimile signatures of the Secured Party
and the Guarantors, and those signatures need not be affixed to the same
copy.  This Guaranty may be executed in any number of counterparts.
 
7.14           Entire Agreement. This Guaranty (including the recitals hereto)
and the other documents or agreements delivered in connection herewith set forth
the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by instruments
signed by all of the parties hereto.
 
7.15           Collateral.                      The Guarantors’ obligations to
the Secured Party hereunder shall be secured by all collateral heretofore or
hereafter granted to the Secured Party by the Guarantors, whether in connection
with this Guaranty or otherwise.
 
7.16           Existing Guaranty.  The Guaranty is intended to be supplemental
to, and not in limitation of, any existing guaranty in favor of the Secured
Party to secure the Obligations.  All such existing guaranty, and any rights of
the Secured Party in connection therewith, shall remain in full force and effect
in accordance with their respective terms.


[remainder of page intentionally blank]



 
 
 
 

IN WITNESS WHEREOF, each Guarantor has caused this Global Guaranty Agreement to
be signed as of the date first written above.
_________________________________
Kevin Kreisler, Individually


 
VIRIDIS CAPITAL LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GREENSHIFT CORPORATION (f/k/a GS CleanTech Corporation)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


GS CLEANTECH CORPORATION (f/k/a GS Ethanol Technologies, Inc.)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


GS COES (YORKVILLE I), LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS CARBON DIOXIDE TECHNOLOGIES, INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


 
GS GLOBAL BIODIESEL, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member
 
GS AGRIFUELS CORPORATION
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


NEXTGEN ACQUISITION, INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


NEXTGEN FUEL INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


SUSTAINABLE SYSTEMS, INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


SUSTAINABLE SYSTEMS LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS DESIGN, INC. (f/k/a Warnecke Design Service, Inc.)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


GS RENTALS LLC (f/k/a Warnecke Rentals, LLC)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member



[Signature Page to Global Guaranty Agreement]
[Signatures Continue on following page]
 
 
 
 

ECOSYSTEM TECHNOLOGIES, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS BIG MANAGEMENT, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS COES (ADRIAN I), LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS TECHNOLOGY, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member
 

 
 

 
 
 
 